DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-9, 11-15 and 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-8, 15-18, 20-24, 31-34, 36-40 and 47-48 of U.S. Patent No. 10,877,660. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the Patent describe using a gesture recognizer which has a plurality of component gesture recognizers (nodes of a tree).  Each of the component recognizers use requirements for recognition (parameters).  A gesture is recognized when the first requirement (first parameter) and second requirement (second parameter) are satisfied.  Therefore, the claims of the Patent read on the claims of the present Application.
Present Application
U.S. Patent No. 10,877,660
1. A method, comprising:

at an electronic device with an input device:

detecting an input via the input device; and

in response to detecting the input, monitoring the input using a gesture recognition tree having a plurality of nodes, wherein each respective node of the gesture recognition tree corresponds to a respective gesture recognizer or a respective component gesture recognizer, wherein one or more nodes include one or more parameters that describe the input, and wherein monitoring the input using the gesture recognition tree includes:


processing the input using a first node of the plurality of nodes, including determining a value of a first parameter of the one or more parameters;

conveying the first parameter from the first node to a second node of the plurality of nodes; and

processing the input using the second node, including determining, based on the first parameter, whether the input satisfies a gesture recognition requirement defined by the second node.
1. A method, comprising:

at an electronic device with an input device:

detecting an input via the input device;

in response to detecting the input, monitoring the input using a gesture recognizer, wherein the gesture recognizer includes a plurality of component gesture recognizers that define requirements for recognition of a gesture, wherein a first component gesture recognizer from the plurality of component gesture recognizers defines a first requirement for recognition of the gesture, and a second component gesture recognizer from the plurality of component gesture recognizers defines a second requirement for recognition of the gesture; and

in accordance with a determination that the input satisfies first gesture recognition criteria that include the first requirement of the first component gesture recognizer and the second requirement of the second component gesture recognizer, recognizing a first gesture using the gesture recognizer.
7. An electronic device, comprising:

an input device;

one or more processors; and

memory storing one or more programs, wherein the one or more programs are configured to be executed by the one or more processors, the one or more programs including instructions for:

detecting an input via the input device; and

in response to detecting the input, monitoring the input using a gesture recognition tree having a plurality of nodes, wherein each respective node of the gesture recognition tree corresponds to a respective gesture recognizer or a respective component gesture recognizer, wherein one or more nodes include one or more parameters that describe the input, and wherein monitoring the input using the gesture recognition tree includes:


processing the input using a first node of the plurality of nodes, including determining a value of a first parameter of the one or more parameters;

conveying the first parameter from the first node to a second node of the plurality of nodes; and

processing the input using the second node, including determining, based on the first parameter, whether the input satisfies a gesture recognition requirement defined by the second node.
17. An electronic device, comprising:

an input device;

one or more processors; and

memory storing one or more programs, wherein the one or more programs are configured to be executed by the one or more processors, the one or more programs including instructions for:

detecting an input via the input device;

in response to detecting the input, monitoring the input using a gesture recognizer, wherein the gesture recognizer includes a plurality of component gesture recognizers that define requirements for recognition of a gesture, wherein a first component gesture recognizer from the plurality of component gesture recognizers defines a first requirement for recognition of the gesture, and a second component gesture recognizer from the plurality of component gesture recognizers defines a second requirement for recognition of the gesture; and

in accordance with a determination that the input satisfies first gesture recognition criteria that include the first requirement of the first component gesture recognizer and the second requirement of the second component gesture recognizer, recognizing a first gesture using the gesture recognizer.
13. A non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions, which, when executed by an electronic device with an input device, cause the electronic device to:

detect an input via the input device; and

in response to detecting the input, monitor the input using a gesture recognition tree having a plurality of nodes, wherein each respective node of the gesture recognition tree corresponds to a respective gesture recognizer or a respective component gesture recognizer, wherein one or more nodes include one or more parameters that describe the input, and wherein monitoring the input using the gesture recognition tree includes:


processing the input using a first node of the plurality of nodes, including determining a value of a first parameter of the one or more parameters;

conveying the first parameter from the first node to a second node of the plurality of nodes; and

processing the input using the second node, including determining, based on the first parameter, whether the input satisfies a gesture recognition requirement defined by the second node.
33. A non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions that, when executed by an electronic device with an input device, cause the electronic device to:

detect an input via the input device;

in response to detecting the input, monitor the input using a gesture recognizer, wherein the gesture recognizer includes a plurality of component gesture recognizers that define requirements for recognition of a gesture, wherein a first component gesture recognizer from the plurality of component gesture recognizers defines a first requirement for recognition of the gesture, and a second component gesture recognizer from the plurality of component gesture recognizers defines a second requirement for recognition of the gesture; and

in accordance with a determination that the input satisfies first gesture recognition criteria that include the first requirement of the first component gesture recognizer and the second requirement of the second component gesture recognizer, recognize a first gesture using the gesture recognizer.


Allowable Subject Matter
Claims 4, 10 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Pervan whose telephone number is (571)272-0910. The examiner can normally be reached Mon - Fri between 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on (571) 272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL PERVAN/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        August 11, 2022